USCA4 Appeal: 22-1126      Doc: 9        Filed: 07/22/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1126


        CLARENCE ANDERSON, III,

                            Petitioner - Appellant,

                     v.

        LIEUTENANT GENERAL JEFFREY A. ROCKWELL, The Judge Advocate
        General United States Air Force; LIEUTENANT GENERAL JOSEPH T.
        GUASTELLA, Deputy Chief of Staff for Operations, Plans and Requirements
        United States Air Force; FRANK KENDALL,

                            Respondents - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Anthony John Trenga, Senior District Judge. (1:19-cv-01139-AJT-IDD)


        Submitted: July 13, 2022                                            Decided: July 22, 2022


        Before AGEE, WYNN, and RICHARDSON, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Clarence Anderson, III, Appellant Pro Se. Matthew James Mezger, OFFICE OF THE
        UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1126      Doc: 9         Filed: 07/22/2022      Pg: 2 of 2




        PER CURIAM:

               Clarence Anderson, III, appeals the district court’s December 16, 2021, order

        denying his third motion for reconsideration. We have reviewed the record and conclude

        that the district court did not abuse its discretion in denying relief. See Aikens v. Ingram,

        652 F.3d 496, 501 (4th Cir. 2011) (en banc) (stating standard of review). We therefore

        affirm the district court’s order. We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2